DETAILED ACTION
This Office action is in response to the original application filed on 10/19/2021.  Claims 1-20 are canceled and claims 21-40 are newly added in preliminary amendments filed on 03/02/2022.  Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,171,831 (US 11171831 B2, hereinafter “Patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 of the instant application are broader in every aspect than the corresponding claims of Patent (US 11171831 B2) and are therefore anticipated by claims 1-16 of Patent (US 11171831 B2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-36 are rejected under 35 U.S.C. 101 as being unpatentable subject matter.

Regarding claim 29, “A computer readable medium” as recited in the claim (line 1) is not limited in the specification to exclude transitory forms of signal transmission ([0011]).  The aforementioned medium can therefore be interpreted to be directed to transitory forms of signal transmission.  Transitory forms of signal transmission are not directed to one of the four statutory categories, i.e. non-statutory and not patentable, as established in In re Nuijten.  Refer to MPEP 2106(I).

Regarding claims 30-36, they are dependent claims that inherit the statutory basis of claim 29.  Therefore, claims 30-36 are rejected for the same reasons as set forth in the rejection of claim 29 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 21 (and similarly claims 29 and 37), the claim recites “the request for resource allocation” (line 11) which renders the claim indefinite.  There is insufficient antecedent basis for the request for resource allocation, and since resource allocation has not been recited elsewhere in the claim, it is unclear whether the request for resource allocation is equivalent to a request for resources, making the metes and bounds of the claim unclear.

Regarding claims 22-28, 30-36, and 38-40, which claim dependency from claims 21, 29, and 37, they are rejected for the same reasons as set forth in the rejection of claims 21, 29, and 37 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24-27, 29, 32-35, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van De Groenendaal et al. (US 2018/0026904 A1, hereinafter “Groenendaal”).

Regarding claim 21 (and similarly claims 29 and 37), Groenendaal discloses:
An apparatus comprising:
at least one memory (memory, Groenendaal: [0021]);
machine readable instructions (memory storing instructions executable by processor, Groenendaal: [0021]); and
processor circuitry to execute the machine readable instructions to at least (self-managed node embodied as compute device, Groenendaal: [0048]):
launch a user space thread to monitor resource usage of a virtual network function (VNF) and execute concurrently with the VNF (spinning up self-managed node including workload executor embodied as software or virtualized hardware monitoring resource utilization, Groenendaal: [0046], [0061]);
generate a performance profile based on information provided by the user space thread, the information including timestamped network traffic data (generating telemetry data file based on network data provided by workload executor, Groenendaal: [0061]);
update the performance profile in response to a request for resources to satisfy a quality of service condition associated with the VNF (requesting additional resources available in data center or other self-managed nodes for satisfying QoS objectives and updating telemetry data file based on resource allocation, Groenendaal: [0046], [0061], [0077]); and
determine whether the request for resource allocation can be satisfied based on the updated performance profile and an evaluation of a registry of compute devices available for resource migration (determining whether additional resources available in data center needs to be requested for satisfying QoS objectives, Groenendaal: [0046], [0077]).

Regarding claim 24, Groenendaal teaches all the claimed limitations as set forth in the rejection of claim 21 above.
Groenendaal further discloses:
wherein the processor circuitry is to execute the machine readable instructions to cause the user space thread to monitor a cache usage associated with the VNF (distributor server in communication with set of self-managed nodes, Groenendaal: [0046]).

Regarding claim 25, Groenendaal teaches all the claimed limitations as set forth in the rejection of claim 21 above.
Groenendaal further discloses:
wherein the processor circuitry is to execute the machine readable instructions to maintain a database of information associated with the VNF (, Groenendaal: [0061]).

Regarding claim 26, Groenendaal teaches all the claimed limitations as set forth in the rejection of claim 21 above.
Groenendaal further discloses:
wherein the performance profile is stored in a markup language file and applied to a subsequent deployment of the VNF (generating and updating telemetry data file, Groenendaal: [0061]).

Regarding claim 27, Groenendaal teaches all the claimed limitations as set forth in the rejection of claim 21 above.
Groenendaal further discloses:
launch the VNF in a virtualized system (spinning up self-managed node including workload executor embodied as software or virtualized hardware monitoring resource utilization, Groenendaal: [0046], [0061]); and
retrieve information based on an application programming interface associated with a platform process (generating telemetry data file based on network data provided by workload executor, Groenendaal: [0061]).


Regarding claims 32-35 and 39, they do not teach or further define over the limitations in claims 24-27.  Therefore, claims 32-35 and 39 are rejected for the same reasons as set forth in the rejections of claims 24-27 above.




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Cao et al. (US 2017/0199752 A1: Optimizing the Deployment of Virtual Resources and Automating Post-Deployment Actions in a Cloud Environment), Beloglazov et al. (US 2015/0039764 A1: System, Method and Computer Program Product for Energy-Efficient and Service Level Agreement (SLA)-Based Management of Data Centers for Cloud Computing), Takamure et al. (US 2014/0359114 A1: Computer-Readable Recording Medium, Usage Mode Data Generation Method, and Usage Mode Data Generation Device), Rahman (US 2012/0014316 A1: Radio Network Controller with IP Mapping Table), Kelly et al. (US 2015/0331703 A1: System and Method for Resizing a Virtual Desktop Infrastructure Using Virtual Desktop Infrastructure Monitoring Tools), and Van Wie et al. (US 2016/0196596 A1: Bridging Physical and Virtual Spaces).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446